Fourth Court of Appeals
                                       San Antonio, Texas
                                           September 15, 2020

                                          No. 04-20-00438-CV

                                     IN RE Luis and Olga ORTIZ

                                    Original Mandamus Proceeding 1
Proceeding
Sitting:        Sandee Bryan Marion, Chief Justice
                Rebeca C. Martinez, Justice
                Luz Elena Chapa, Justice

      On September 8, 2020, relators filed a petition for writ of mandamus and an emergency
motion for temporary relief pending final resolution of the petition for writ of mandamus. On
September 11, 2020, the real parties in interest filed a Motion to Strike and Deny Request for
Temporary Relief.

        This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than September 30, 2020. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

       The Motion to Strike and Deny Request for Temporary Relief is DENIED. Relator’s
request for temporary relief is GRANTED. All underlying proceedings are STAYED pending
final resolution of the petition for writ of mandamus. The real parties in interest, Olga Marie
Narro and Jose Elias Narro Arreazola, are ORDERED to return the child, J.E.N., to the
possession of relators within twenty-four hours of this order pending final resolution of the
petition for writ of mandamus.

                                                                            PER CURIAM
ATTESTED TO: ______________________________
                 MICHAEL A. CRUZ,
                 Clerk of Court




1
   This proceeding arises out of Cause No. 2020-0099-CI, styled Ex parte J.E.N., A Child, pending in the 63rd
Judicial District Court, Val Verde County, Texas. The Honorable Enrique Fernandez signed the order at issue in
this original proceeding.